Citation Nr: 0110852	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of vocational 
rehabilitation subsistence benefits in the amount of $303.79.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from June 1967 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Review of the record discloses that the overpayment in 
question has been recouped in full.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider whether waiver of the overpayment is 
in order.

In an unrelated matter, the Board notes that the record 
reflects that the appellant currently has an appeal pending 
regarding a claim seeking an increased rating for his 
service-connected post traumatic stress disorder (PTSD), to 
include entitlement to a total rating based on individual 
unemployability.  The record reflects further that a VA 
compensation examination ordered by the RO in connection with 
this appeal is pending scheduling action by the appropriate 
medical facility as of November 1999.  Accordingly, no action 
will be taken by the Board with respect to this matter at 
this time, but the RO is advised to ensure that all further 
development and adjudication of this claim proceeds 
expeditiously.


FINDINGS OF FACT

1.  The appellant is at fault with respect to creation of the 
overpayment by virtue of his failure to promptly notify the 
RO of a change in his full time status for the enrollment 
period of August 1997 through June 1998.  It is not shown 
that his service-connected psychiatric disorder prevented him 
from notifying VA of changes in his student status.

2.  Failure to make restitution would result in unfair gain 
to the appellant, and it is not shown by the evidence of 
record that recoupment of the overpayment deprived him of the 
basic necessities of life or defeated the purpose for which 
the benefits were paid.


CONCLUSION OF LAW

Recovery of the overpayment of vocational rehabilitation 
benefits in the amount of $303.79 was not against the 
standard of equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (c) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (2000).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (2000).

The record shows that the appellant was entitled to benefits 
under Chapter 31 and was receiving a subsistence allowance 
thereunder at the time of the creation of the overpayment at 
issue.  38 U.S.C.A. § 3102.  The Board notes generally that 
participation in Chapter 31 requires basic entitlement as 
well as the development of a plan to establish the goals of 
the participant and the means by which the goals will be 
achieved.  38 U.S.C.A. § 3107; 38 C.F.R. § 21.1.  Pertinent 
law provides that payment of educational assistance or 
subsistence allowances to eligible persons pursuing a program 
of education or training in an educational institution under 
Chapter 31 shall be paid for the period of the veteran's 
enrollment in the program.  38 U.S.C.A. § 3680.  No amount 
shall be paid, however, for a course for which the grade 
assigned is not used in computing the requirements for 
graduation, including a course from which the veteran 
withdraws unless the veteran withdraws because he is ordered 
to active duty or unless the VA finds mitigating 
circumstances.  Id.

The Board finds that the appellant bears responsibility for 
the creation of the debt.  The record in this case clearly 
reflects that as a long-time participant (since the 1970s), 
he was fully aware that his VA vocational rehabilitation plan 
included specifically outlined status reporting requirements.  
While the appellant has been disabled due to a service-
connected mental disability (PTSD) and required frequent 
outpatient treatment for this disorder through the enrollment 
period in question (August 1997 to June 1998), which also was 
in large measure responsible for his poor attendance, as 
supported by a statement dated in January 2000 from his VA 
vocational rehabilitation advisor, there is no credible 
evidence which shows that he was impaired to such an extent 
that he was incapable of comprehending the reporting 
requirements.  Further, it is not shown by the evidence that 
he was incapable of timely executing reporting requirements 
for receipt of vocational rehabilitation subsistence 
benefits.  Consequently, since the appellant's failure to 
promptly notify VA of his student status changes for the Fall 
1997-Spring 1998 semesters, the Board concludes that he was 
at fault in the creation of the overpayment in question.  VA 
is not at fault in the creation of the overpayment ($303.79).  
VA paid the full time rate for the aforementioned semesters 
because the appellant did not promptly notify VA that he 
dropped to 3/4 time status from full-time status.  Moreover, it 
is not claimed or shown by the evidence that any event or act 
of God prevented him from notifying VA of the enrollment 
status change for the semesters in question.  Hence, the 
record clearly supports a finding that he was at fault in the 
creation of the overpayment.

With respect to whether recovery of the overpayment would 
result in undue hardship, the Board notes that the 
appellant's Financial Status Report dated in September 1998 
reflects that he had an approximate positive balance of 
monthly income to monthly expenses of $30.  He listed no 
dependents or significant monthly installment debts.  As it 
is not alleged or shown by this financial report or any other 
evidence in the file that collection of the debt deprived him 
of the basic necessities of life (food, clothing, or 
shelter), and because the debt to the government is entitled 
to as much consideration as any other debt incurred, the 
Board concludes that collection of the relatively small debt 
did not result in undue financial hardship.

The purpose of the benefit payments from which the 
overpayment was created was to assist the appellant is 
completing his vocational rehabilitation goals.  As it is not 
shown that he was forced to forego such goals, recovery of 
the overpayment did not defeat the purpose for which the 
benefits were paid.  The Board further finds that failure to 
make restitution of the overpayment totaling $303.79, would 
result in unfair gain to the appellant.  In effect, a waiver 
of this overpayment would allow the appellant to realize a 
gain (receipt of additional subsistence benefits paid for 
periods of full time study during which he was not a full 
time student) based on his failure to promptly notify VA of a 
change in his status for the semesters in question.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not warranted, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).  As a preponderance of the relevant 
evidence has been found to be against the claim, application 
of the benefit of the doubt rule is not in order.  38 U.S.C.A. 
§ 5107(b).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the amended "duty to 
notify" and duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
Regarding the "duty to notify," the Board finds that the 
RO's August 1998 waiver decision and December 1999 statement 
of the case furnished to the appellant and his representative 
in connection with this claim provided more than sufficient 
notice of the kind of information he would need to 
substantiate his claim.  Furthermore, with respect to the 
duty to assist, as it is not claimed by the appellant or 
shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
his waiver claim, the Board concludes that there is no 
reasonable possibility that further assistance or development 
will result in a grant of the benefits sought.  Cf. Weaver v. 
Principi, No. 00-2284 (U. S. Vet. App. Mar. 15, 2001).


ORDER

Waiver of recovery of overpayment of vocational 
rehabilitation subsistence benefits in the amount of $303.79 
is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 

